DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claim filed on 1/13/2021 is acknowledged.
3.	Claims 1, 2 and 4 are pending in this application.
4.	Claims 1, 2 and 4 are under examination. 

Objections
5.	The specification is objected to for the following minor informality: The specification recites “This application is a continuation of U.S. Patent Application Serial No. 14/961,132, filed …”.  However, US Application No. 14/961132 is currently abandoned.  Applicant is required to update the information about US Application No. 14/961132. 
6.	The specification is objected to for the following minor informality: Applicant is suggest to amend the formula recited on page 5, the last paragraph of instant specification as "
    PNG
    media_image1.png
    524
    681
    media_image1.png
    Greyscale
".

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
8.	Claims 1 and 2 are objected to for the following minor informality: Applicant is suggested to amend claims 1 and 2 as “A crystalline form of cyclosporin A…wherein the crystalline form is substantially free of other crystalline forms of cyclosporin A”.
	Furthermore, Applicant is suggested to amend the term "Fig. 2" recited in instant claim 2 as "Figure 2".
9.	Claim 4 is objected to for the following minor informality: The numbering of claims is not accordance with 37 CFR 1.126.  The misnumbered claim 4 should be claim 3.  Applicant is required to correct this error.
	Furthermore, Applicant is suggested to amend the formula recited in instant claim 4 as “
    PNG
    media_image2.png
    545
    708
    media_image2.png
    Greyscale
”.
2 of cyclosporin A as set forth by the formula…”.

Rejections
Claim Rejections - 35 U.S.C. § 112 second paragraph
10.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


11.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
12.	Claims 1, 2 and 4 recite the limitation "substantially free of other crystalline forms of cyclosporin A"; and claim 2 recites "having the X-ray diffraction pattern substantially as shown in Fig. 2".  The term “substantially” recited in instant claims 1, 2 and 4 is a relative term; which is not defined by the claims, and the specification does not provide a standard for ascertaining the requisite degree.  Therefore, one of ordinary skilled in the art would not be reasonably apprised of the scope of the invention of instant claims 1, 2 and 4.  

	In addition, Applicant is suggested to delete the term “substantially” recited in instant claims 1, 2 and 4 to overcome this ground of rejection.

Claim Rejections - 35 U.S.C. § 102
13.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


14.	Claims 1 and 2 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhou (Cyclosporin A: Solubilization, Solid Dispersion and Solid-State Transformation, 2000, pages 1-157, filed with IDS).
The instant claims 1 and 2 are drawn to a crystalline form of cyclosporin A having an X-ray powder diffraction pattern with major peaks at about (2θ): 7.5, 8.8, 10.2, 11.3, 12.7, 13.8, 14.5, 15.6 and 17.5, substantially free of other crystalline forms of cyclosporin A; and a crystalline form of cyclosporin A having the X-ray diffraction pattern substantially as shown in Fig. 2, substantially free of other crystalline forms of cyclosporin A.  
Please note: as stated in Section 12 above, in the instant case, the Examiner is interpreting the crystalline form of cyclosporin A recited in instant claims 1, 2 and 4 is free of any other crystalline forms of cyclosporin A; and the crystalline form of cyclosporin A recited in instant claim 2 having the X-ray diffraction pattern identical to the one presented in instant Figure 2.
Zhou teaches a crystalline form III of cyclosporin A (CyA) prepared from water; and the X-ray powder diffraction pattern (XRPD) of the pure crystalline form III of CyA, for example, page 83, Section “CyA after Transformation in Water (designated form III); and page 96, Figure IV-1.  Although Zhou does not explicitly list the 2θ numbers of the major peaks of the XRPD pattern of the crystalline form III of CyA prepared from water in Figure IV-1, the XRPD pattern of the crystalline form III of CyA prepared from water in Zhou appears to be identical to the XRPD pattern shown in instant Figure 2 with major peaks at about (2θ): 7.5, 8.8, 10.2, 11.3, 12.7, 13.8, 14.5, 15.6 and 17.5.  Therefore, the crystalline form III of CyA prepared from water in Zhou meets the limitations of instant claims 1 and 2. 
Since the reference teaches all the limitations of instant claims 1 and 2; the reference anticipates instant claims 1 and 2. 

Statutory Double Patenting 
15.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

16.	Instant claims 1, 2 and 4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2, 3 and 6 of US patent 8772245 B2.  
17.	Instant claim 1 is drawn to a crystalline form of cyclosporin A having an X-ray powder diffraction pattern with major peaks at about (2θ): 7.5, 8.8, 10.2, 11.3, 12.7, 13.8, 14.5, 15.6 and 17.5, substantially free of other crystalline forms of cyclosporin A.  Instant claim 2 is drawn to a crystalline form of cyclosporin A having the X-ray diffraction pattern substantially as shown in Fig. 2, substantially free of other crystalline forms of cyclosporin A.  Instant claim 4 is drawn to a crystalline form as set forth by the formula: 
    PNG
    media_image3.png
    359
    500
    media_image3.png
    Greyscale
 wherein X is 2 and wherein the crystalline form is substantially free of other crystalline forms of cyclosporin A.

    PNG
    media_image4.png
    439
    581
    media_image4.png
    Greyscale
 wherein X is 2.
19.	As stated in Section 12 above, for the purpose of this examination, the Examiner is interpreting the crystalline form of cyclosporin A recited in instant claims 1, 2 and 4 is free of any other crystalline forms of cyclosporin A; and the crystalline form of cyclosporin A recited in instant claim 2 having the X-ray diffraction pattern identical to the one presented in instant Figure 2.  
Therefore, instant claims 1, 2 and 4 and claims 2, 3 and 6 of US patent 8772245 B2 are drawn to identical subject matter.  

Obviousness Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claim 4, one would necessarily achieve the claimed invention of claims 1-5 of US patent 8772245 B2, and vice versa. 
22.	Instant claim 4 is drawn to a crystalline form as set forth by the formula: 
    PNG
    media_image5.png
    440
    595
    media_image5.png
    Greyscale
; wherein X is 2 and wherein the crystalline form is substantially free of other crystalline forms of cyclosporin A.
23.	Claim 1 of US patent 8772245 B2 is drawn to cyclosporine A having the structure 
    PNG
    media_image6.png
    495
    652
    media_image6.png
    Greyscale
 in crystalline form 2.  Claim 2 of US patent 8772245 B2 is drawn to a crystalline form of cyclosporine A having an X-ray powder diffraction pattern with major peaks at (2θ): 7.5, 8.8, 10.2, 11.3, 12.7, 13.8, 14.5, 15.6 and 17.5.  Claim 3 of US patent 8772245 B2 is drawn to a crystalline form of 
    PNG
    media_image7.png
    491
    639
    media_image7.png
    Greyscale
; wherein X is 0-3.  
24.	As evidenced by instant specification, the crystalline form recited in instant claim 4 is crystalline form 2 of cyclosporine A having an X-ray powder diffraction pattern with major peaks at (2θ): 7.5, 8.8, 10.2, 11.3, 12.7, 13.8, 14.5, 15.6 and 17.5 as presented in instant Figure 2 (see page 5, the 2nd and 4th paragraphs of instant specification).
	Furthermore, the MPEP states the following: A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (see MPEP § 2131.02).
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claim 4, one would necessarily achieve the claimed invention of claims 1-5 of US patent 8772245 B2, and vice versa.

25.	For the same/similar reasoning/rational as the rejection set forth in Sections 21-24 above, instant claims 1, 2 and 4 are rejected on the ground of nonstatutory 

26.	For the same/similar reasoning/rational as the rejection set forth in Sections 21-24 above, instant claims 1, 2 and 4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of co-pending Application No. 16/028956; and claims 1-3 of co-pending Application No. 17/062972.
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658